DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 9/24/2020. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-10, step 1 analysis, the subject matter of claims 1-10 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-10 are directed to a device.
Claims 1-10 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-10 are directed to a controller for outputting a steering signal to a vehicle. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver determining how much to turn a steering wheel to align a hitch ball of a vehicle with a coupler of a trailer. 
Claims 1-10 include the revised step 2A, prong two, additional elements of acquiring image data from a vehicle, identifying a plurality of trailers, receiving a selection of a subject trailer, and identifying a coupler of the subject trailer. Acquiring image data, identifying a plurality of trailers, receiving a selection, and identifying a coupler are mere data gathering steps, which are insignificant extra-solution activities. Claims 1-10 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-10 generally link the use of the abstract idea to a particular technological environment or field of use (hitching assistance systems). 
Claims 1-10 include the step 2B additional element of a controller. Applicant’s specification does not provide any indication that the controller is anything other than a conventional controller. Acquiring image data, identifying objects, and receiving user input are well-understood, routine and conventional functions when claimed using a generic controller. Controllers are widely prevalent and in common use in hitching assistance systems. A controller is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the vehicle industry. Therefore, claims 1-10 are rejected under 35 U.S.C. 101.
Regarding claims 11-15, step 1 analysis, the subject matter of claims 11-15 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 11-15 are directed to a device.
Claims 11-15 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 11-15 are directed to a device for outputting a steering signal to a vehicle steering system. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver determining how much to turn a steering wheel to align a hitch ball of a vehicle with a coupler of a trailer. 
Claims 11-15 include the revised step 2A, prong two, additional elements of acquiring image data from a camera, identifying a plurality of trailers, and receiving a selection of a subject trailer. Claim 12 includes the revised step 2A, prong two, additional element of identifying a coupler of a subject trailer. Acquiring image data, identifying a plurality of trailers, receiving a selection, and identifying a coupler are mere data gathering steps, which are insignificant extra-solution activities. Claims 11-15 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 11-15 generally link the use of the abstract idea to a particular technological environment or field of use (hitching assistance systems). 
Claims 11-15 include the step 2B additional elements of a steering system, a camera, and a controller. Applicant’s specification does not provide any indication that the steering system, camera, and controller are anything other than a conventional steering system, camera, and controller. Acquiring image data, identifying objects, and receiving user input are well-understood, routine and conventional functions when claimed using a generic camera and controller. Steering a vehicle is a well-understood, routine and conventional function of a steering system. Steering systems, cameras, and controllers are widely prevalent and in common use in hitching assistance systems. A steering system, camera, and controller are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the vehicle industry. Therefore, claims 11-15 are rejected under 35 U.S.C. 101.
Regarding claims 16-20, step 1 analysis, the subject matter of claims 16-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 16-20 are directed to a method.
Claims 16-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 16-20 are directed to a method for outputting a steering signal to a vehicle steering system. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver determining how much to turn a steering wheel to align a hitch ball of a vehicle with a coupler of a trailer. 
Claims 16-20 include the revised step 2A, prong two, additional elements of acquiring image data, identifying a plurality of trailers, and receiving a selection of a subject trailer. Claim 18 includes the revised step 2A, prong two, additional element of identifying a coupler of a subject trailer. Acquiring image data, identifying a plurality of trailers, receiving a selection, and identifying a coupler are mere data gathering steps, which are insignificant extra-solution activities. Claims 16-20 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 16-20 generally link the use of the abstract idea to a particular technological environment or field of use (hitching assistance systems). 
Claims 16-20 do not include any step 2B additional elements. Therefore, claims 16-20 are rejected under 35 U.S.C. 101.
Examiner suggests amending the independent claims to include the limitation “autonomously steering the vehicle to align a hitch ball of the vehicle with the coupler of the subject trailer” in order to positively recite a vehicle control function.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 15, “the at least one camera” lacks antecedent basis.
Regarding claim 16, “the vehicle steering system” lacks antecedent basis.
Claims 17-20 depend on claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US-2019/0339704-A1, hereinafter Yu).
Regarding claim 1, Yu discloses:
a controller: (paragraph [0027] and FIG. 2, vehicle controller-150);
acquiring image data from the vehicle (paragraph [0032]; FIG. 1, tow vehicle-100, and image-400; and FIG. 2, tow vehicle-100, camera(s) - 142,142a-d, vehicle controller-150, drive assist system-160, and images-400);
identifying a plurality of trailers within a specified area of the image data (paragraph [0027] and FIG. 1, user interface-130, display-132, trailer representations-136,136a-c, trailers-200,200a-c, and image-400);
the specified area being less than a total field of the image data and corresponding at least with left and right steering angle limits of the vehicle (paragraph [0040]; FIG. 3, horizontal distance between ROI center and image center-304, horizontal distance is less than threshold-306, and ROI center as target-308; and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D);
receiving a selection of a subject trailer of the plurality of trailers identified within the specified area (paragraphs [0027] and [0039]; and FIG. 1, user interface-130, display-132, trailer selection-134, trailer representations-136,136a-c, trailers 200,200a-c, and image-400);
identifying a coupler of the subject trailer (paragraphs [0025] and [0033]; and FIG. 1, trailer representations-136,136a-c, trailers-200,200a-c, trailer hitch-210, trailer hitch cup-212, and image-400); and
outputting a steering signal to the vehicle to cause the vehicle to steer to align a hitch ball of the vehicle with the coupler of the subject trailer (paragraph [0033] and FIG. 2, tow vehicle-100, vehicle controller-150, drive assist system-160, and steering behavior-166).
Regarding claim 2, Yu further discloses:
wherein the controller further outputs a video image displayable on a human-machine interface within the vehicle including: (paragraphs [0024-0027] and FIG. 1, tow vehicle-100, user interface-130, display-132, and image-400);
the image data (paragraph [0027] and FIG. 1, image-400); and
a plurality of graphic trailer identification images overlaid on the image data in respective positions adjacent each of the plurality of trailers identified within the specified area (paragraphs [0039-0040]; FIG. 1, user interface-130, display-132, trailer representations-136,136a-c, and image-400; and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D).
Regarding claim 3, Yu further discloses:
wherein the controller further identifies at least one additional trailer outside the specified area, such trailer not having an identification image overlaid on the image data in association therewith (paragraphs [0040-0041] and FIG. 3, horizontal distance between ROI center and image center-304, horizontal distance is less than threshold-306, use lateral offset from ROI center as target-320, and use maximum steering wheel angle to turn vehicle-322).


Regarding claim 4, Yu further discloses:
wherein the controller receives an input from the human-machine interface corresponding with a user input associated with one of the plurality of identification images (paragraph [0027] and FIG. 2, user interface-130, display-132, and vehicle controller-150); and
such input being received as the selection of the subject trailer (paragraphs [0027] and [0039]; and FIG. 1, user interface-130, display-132, trailer selection-134, trailer representations-136,136a-c, trailers 200,200a-c, and image-400).
Regarding claim 5, Yu further discloses:
wherein the total field of the image data corresponds with a total field of view of the camera (paragraphs [0027-0029] and FIG. 2, tow vehicle-100, and camera(s) - 142, 142a-d).
Regarding claim 6, Yu further discloses:
wherein the specified area of the image data is a target area disposed within a central portion of the image data (paragraph [0040] and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D).
Regarding claim 7, Yu further discloses:
wherein the controller further outputs a video image displayable on a human-machine interface within the vehicle including: (paragraphs [0024-0027] and FIG. 1, tow vehicle-100, user interface-130, display-132, and image-400);
the image data (paragraph [0027] and FIG. 1, image-400); and
a graphic overlay of the specified area on the image data in a proportionally correlated manner (paragraphs [0038-0040] and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D).


Regarding claim 9, Yu further discloses:
wherein the specified area of the image data further corresponds with at least one of a minimum travel threshold and a maximum image detection limit (paragraphs [0040-0041]).
Regarding claim 10, Yu further discloses:
wherein: the controller outputs the steering signal to a steering system included with the vehicle (paragraph [0033] and FIG. 2, tow vehicle-100, vehicle controller-150, drive assist system-160, and steering behavior-166); and
the controller derives the steering signal based on at least one of the left and right steering angle limits (paragraphs [0040-0041] and FIG. 3, horizontal distance between ROI center and image center-304, horizontal distance is less than threshold-306, use lateral offset from ROI center as target-320, and use maximum steering wheel angle to turn vehicle-322).
Regarding claim 11, Yu further discloses:
a steering system (paragraphs [0036-0037] and FIG. 2, steering behavior-166, and PID controller-168);
a camera positioned on an exterior of the vehicle (paragraphs [0027-0029] and FIG. 2, tow vehicle-100, and camera(s) - 142,142a-d);
a controller: (paragraph [0027] and FIG. 2, vehicle controller-150);
acquiring image data from the camera (paragraph [0032]; FIG. 1, tow vehicle-100, and image-400; and FIG. 2, tow vehicle-100, camera(s) - 142,142a-d, vehicle controller-150, drive assist system-160, and images-400);
identifying a plurality of trailers within a specified area of the image data (paragraph [0027] and FIG. 1, user interface-130, display-132, trailer representations-136,136a-c, trailers-200,200a-c, and image-400);
the specified area being less than a total field of the image data and corresponding at least with left and right steering angle limits of the vehicle (paragraph [0040]; FIG. 3, horizontal distance between ROI center and image center-304, horizontal distance is less than threshold-306, and ROI center as target-308; and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D);
receiving a selection of a subject trailer of the plurality of trailers (paragraphs [0027] and [0039]; and FIG. 1, user interface-130, display-132, trailer selection-134, trailer representations-136,136a-c, trailers 200,200a-c, and image-400); and
outputting a steering signal to the vehicle steering system to align a hitch ball of the vehicle with a coupler of the subject trailer (paragraph [0033] and FIG. 2, tow vehicle-100, vehicle controller-150, drive assist system-160, and steering behavior-166).
Regarding claim 12, Yu further discloses:
wherein the controller further identifies the coupler of the subject trailer after receiving the selection of the subject trailer (paragraphs [0025] and [0033]; and FIG. 1, trailer representations-136,136a-c, trailers-200,200a-c, trailer hitch-210, trailer hitch cup-212, and image-400).
Regarding claim 13, Yu further discloses:
further including a human-machine interface within the vehicle, wherein: the controller further outputs a video image displayable on the human-machine interface including: (paragraphs [0024-0027] and FIG. 1, tow vehicle-100, user interface-130, display-132, and image-400);
the image data (paragraph [0027] and FIG. 1, image-400); and
a plurality of graphic trailer identification images overlaid on the image data in respective positions adjacent each of the plurality of trailers identified within the specified area (paragraphs [0039-0040]; FIG. 1, user interface-130, display-132, trailer representations-136,136a-c, and image-400; and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D).
Regarding claim 14, Yu further discloses:
wherein the controller receives an input from the human-machine interface corresponding with a user input associated with one of the plurality of trailer identification images (paragraph [0027] and FIG. 2, user interface-130, display-132, and vehicle controller-150); and
such input being received as the selection of the subject trailer (paragraphs [0027] and [0039]; and FIG. 1, user interface-130, display-132, trailer selection-134, trailer representations-136,136a-c, trailers 200,200a-c, and image-400).
Regarding claim 15, Yu further discloses:
wherein the total field of the image data corresponds with a total field of view of the at least one camera (paragraphs [0027-0029] and FIG. 2, tow vehicle-100, and camera(s) - 142, 142a-d).
Regarding claim 16, Yu further discloses:
acquiring image data for a field of view away from a rear of the vehicle (paragraph [0032]; FIG. 1, tow vehicle-100, and image-400; and FIG. 2, tow vehicle-100, camera(s) - 142,142a-d, vehicle controller-150, drive assist system-160, and images-400);
identifying a plurality of trailers within a specified area of the image data (paragraph [0027] and FIG. 1, user interface-130, display-132, trailer representations-136,136a-c, trailers-200,200a-c, and image-400);
the specified area being less than a total field of the image data and corresponding at least with left and right steering angle limits of the vehicle (paragraph [0040]; FIG. 3, horizontal distance between ROI center and image center-304, horizontal distance is less than threshold-306, and ROI center as target-308; and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D);
receiving a selection of a subject trailer of the plurality of trailers (paragraphs [0027] and [0039]; and FIG. 1, user interface-130, display-132, trailer selection-134, trailer representations-136,136a-c, trailers 200,200a-c, and image-400); and
outputting a steering signal to the vehicle steering system to align a hitch ball of the vehicle with a coupler of the subject trailer (paragraph [0033] and FIG. 2, tow vehicle-100, vehicle controller-150, drive assist system-160, and steering behavior-166).
Regarding claim 17, Yu further discloses:
wherein: the total field of the image data corresponds with a total field of view of a camera from which the image data is acquired (paragraphs [0027-0029] and FIG. 2, tow vehicle-100, and camera(s) - 142, 142a-d); and
the specified area of the image data is a target area disposed within a central portion of the image data (paragraph [0040] and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D).
Regarding claim 18, Yu further discloses:
further including identifying the coupler of the subject trailer after receiving the selection of the subject trailer (paragraphs [0025] and [0033]; and FIG. 1, trailer representations-136,136a-c, trailers-200,200a-c, trailer hitch-210, trailer hitch cup-212, and image-400).
Regarding claim 19, Yu further discloses:
outputting a video image displayable on a human-machine interface including: (paragraphs [0024-0027] and FIG. 1, tow vehicle-100, user interface-130, display-132, and image-400);
the image data (paragraph [0027] and FIG. 1, image-400); and
a plurality of graphic trailer identification images overlaid on the image data in respective positions adjacent each of the plurality of trailers identified within the specified area (paragraphs [0039-0040]; FIG. 1, user interface-130, display-132, trailer representations-136,136a-c, and image-400; and FIG. 4D, image vertical center-402, region of interest (ROI) vertical center-412, and horizontal pixel distance-D).
Regarding claim 20, Yu further discloses:
further including receiving an input from the human-machine interface corresponding with a user input associated with one of the plurality of trailer identification images (paragraph [0027] and FIG. 2, user interface-130, display-132, and vehicle controller-150); and
such input being received as the selection of the subject trailer (paragraphs [0027] and [0039]; and FIG. 1, user interface-130, display-132, trailer selection-134, trailer representations-136,136a-c, trailers 200,200a-c, and image-400).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claim 7 above, and further in view of Singh et al. (US-2016/0052548-A1, hereinafter Singh).
Regarding claim 8, Yu does not disclose a graphic overlay instruction to reposition a vehicle when a trailer is outside of the specified area. However, Singh discloses a vehicle hitch assistance system, including the following features:
wherein the controller: (paragraph [0065] and FIG. 2, electronic control unit (ECU) having an electronic processor-37);
receives an input from the human-machine interface corresponding with a portion of the image data outside of the specified area (paragraph [0079]; FIG. 1, vehicle-3, trailer-9, and target-31; FIG. 2, vehicle-3, cameras-11,13,15, human machine interface (HMI) - 45; and FIG. 5, Is trailer target visible-105, and User warning-Manoeuvre can not be complete safely because vehicle to trailer angle is greater than Jack-knife-110);
the selection of the subject trailer (paragraph [0079]); and
includes in the graphic overlay an instruction to reposition the vehicle so that an indicated trailer is within the specified area (paragraph [0079]).
Singh teaches that a user should select a target trailer via an HMI module; a hitch assistance system should determine if the target trailer is visible from the vehicle cameras; and the HMI should notify the user if the target trailer is not visible (paragraph [0079]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the HMI notification when the trailer is outside the sensed region of Singh into the system of trailer detection and autonomous hitching of Yu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of notifying a user when a vehicle needs to be moved into alignment with a trailer. A person of ordinary skill would understand that a vehicle must be within a proper range to be hitched to a trailer.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US-2016/0375831-A1) discloses a system for providing visual assistance through a graphic overlay super-imposed on a back-up camera image for assisting a vehicle operator when backing up a towing vehicle to align a hitch ball with a trailer drawbar coupler. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667